DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-8, drawn to apparatus.
Group 2, claim 9, drawn to process.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Lack unity of invention because even though the inventions of these groups require the technical feature of supplying a material to a first roller that is transferred in a pattern to a substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Belanger;  the rejection of claim 1 is laid out below but teaches all elements of the claimed apparatus.  
During a telephone conversation with Mr. Jeff Lloyd on February 22, 2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-8.  Affirmation of this election must be made by applicant in replying to this 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting 
	



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “film travel mechanism” in claim 1, 
Pretreatment mechanism in claim 6, and
Protection layer forming mechanism in claim 7 and
Separator (by which the protection-layer forming mechanism is isolated) in claim 8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.   
The specification does not provide adequate description to support the term “film travel mechanism”.  While the specification includes that the mechanism includes multiple rollers, it further describes that it includes a “rotary drive mechanism”, but since the rotary drive mechanism is not depicted or described, the entirety of film travel mechanism is not adequately supported.  The further explanation that the rotary drive mechanism is either outside the apparatus or included in one or more of the rollers does not further define the structure and therefore the entirety of the structure of the film travel mechanism is not fully supported.

The specification also does not provide adequate description to support the term “protection layer forming mechanism”.  While the specification describes that the mechanism forms a protection layer and describes optional protection layer materials, there is no guidance as to what the actual structure includes.  The parts (51A/B) are depicted per the figures as merely boxes, not offering further insight.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitation “film travel mechanism”, “pretreatment mechanism” and “protection layer forming mechanism” invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As described above, the mechanisms are described in part but not in full.
The “film travel mechanism” is not supported because it relies on a “rotary drive mechanism” which is not clearly explained in structure, particularly wherein it may be 
The same is held for the “pretreatment mechanism”.  The mechanism is claimed in terms of its function, but the further insight per the specification is further in terms of the function, without any structural clarity rather than some form that will allow for formation of a plasma.
“Protection layer forming mechanism” is also unclear.  The mechanism is claimed in terms of its function, but the further insight per the specification is further in terms of the function, without any structural clarity rather than some form that will allow for application of a protection layer.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belanger (4,911,995).
	Belanger teaches a roll-to-roll deposition apparatus comprising:
- a vacuum chamber, see Fig. 1 and related text, per the description chamber 17 is understood as a vacuum chamber, however, the limitation is an intended use of the apparatus.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this case, the selection of any pressure such as a “reduced pressure state” is an intended use of the apparatus and wherein Belanger in any case teaches an enclosure such an enclosure would be understood to be capable of being held in a reduced pressure state.
- a film travel mechanism – the apparatus of Belanger includes a payout roller (3), take up roller (5) and guide rollers (2, 2a), as it is not clear what the entirety of the mechanism includes, it is understood that the prior art includes some type of “rotary drive mechanism” similar to instant application, that would drive the rotation of the rollers and substrate, and
- a lithium source capable of evaporating lithium inside the chamber, see lithium bath 9,
- and a first roller (19) that includes 21 and carries the substrate and is therefore disposed between the deposition surface of the film and the lithium source.
	In regard to the first roller having a transfer pattern, the term ‘transfer pattern’ is not particularly limiting – a transfer of an entirety of the deposition from the roller to the film includes a transfer of a pattern.  In any case, it is noted that the roller 19 is described as a textured roller.
	It is also noted that, while taught by Belanger, the use of lithium is an intended use of the apparatus and not specifically required – to meet the limitations the apparatus only is required to be capable of the same use.
	Regarding claim 2, either of the rollers 2 or 2a are second rollers that “face” the first roller – the film is between said rollers.  
Regarding claim 3, the deposition source includes a container as depicted (13) and as per 22 a doctor blade.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Belanger.
The teachings of Belanger are described above – the alternative rejection is made as the noted roller does not directly face the first roller.  Per Belanger Fig. 2, there is a second roller that directly faces the first roller.  This embodiment does not depict the full extent of rollers that would meet the requirement of the “film travel mechanism”, .  

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Belanger in view of Lampkin (5,405,517) and alternatively in further view of Eriksson (6,193,799).
The teachings of Belanger are described above, Belanger teaches that the material is directly contacted onto the roller but does not teach a third roller as claimed wherein the vapor deposition material is deposited on the third roller.
Lampkin, however, teaches, see Fig. 1 and related text, that it is operable to pick up deposition material from a molten bath and deposited onto a first roller and then transfer to a second roller (i.e. a substrate).
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the pickup roller of Lampkin in the apparatus of Belanger as Lampkin teaches that it is an effective manner of transferring molten material.  The roller as configured in the system of Belanger is the third roller as claimed.  The teachings as per above include a doctor blade, thereby meeting all limitations.  
Because the teachings of Lampkin include transferring from one roller to another and not explicitly to a web substrate, the teachings of Eriksson are further alternatively .

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger in view of Eriksson (6,193,799).
	Regarding claim 5, the teachings of Eriksson are applied as above and will not be repeated.  One would operably include a third and fourth roller (it is noted that the claim does not require a 2nd roller) as Eriksson teaches that it is operable to include third and fourth rollers (any of 3, 5 and 7) that face the first roller (that would be 9 of Eriksson, equivalent to roller 21 of Belanger) as an operable manner of transferring a coating composition to a web substrate.  
	Regarding claim 2, the requirements of claim 2 are likewise met by the combination of Eriksson and Belanger as described above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Belanger in view of Yoshikawa (2002/0144656).

Yoshikawa teaches that in forming deposition on a web substrate, it is operable to include a pretreatment station that includes plasma generation electrodes in order to pretreat the substrate, see [0033] related to electrodes 7 in Fig. 1.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the plasma pretreatment station of Yoshikawa to the web deposition apparatus of Belanger as Yoshikawa teaches that it is effective to pretreat a substrate with plasma prior to a deposition step.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger in view of Hein (2005/0172898).
	The teachings of Belanger are described above, Belanger is silent on a protection layer forming mechanism.  As the mechanism is indefinite, it is being interpreted as any element that is capable of forming a (protection) layer.  Hein teaches that in a roll to roll deposition system, it is operable to include multiple deposition sources (evaporators [0002]), Fig. 4 and related text, wherein either of the second or third source materials are deposited on the first or second source materials (respectively).  
	It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the multiple deposition stations of Hein in the apparatus of Belanger as it would allow for multiple layers to be deposited.  Any of the layers Regarding claim 9, as per Hein it operable to separate the sources as depicted – the separator of the instant claim is interpreted under 112(f) as being a part such as depicted in Fig. 7 of the instant application, that provides for the separation of different areas of a chamber and therefore is met by the structure of Hein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koenitzer (4,239,817) and Koksbang (5,411,764) each teach roll to roll deposition systems wherein a roller carries material to a substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715